Citation Nr: 1448067	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-31 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or grave marker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served in the Union Army during the American Civil War and was a member of Company I, 2nd Regiment, East Tennessee Infantry, from January 1862 to May 1865.  The Appellant seeks benefits as the next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied the Appellant's claim for a Government-furnished memorial headstone or marker.

In November 2013, the Appellant testified before a Veterans Law Judge at the Nashville, Tennessee, Regional Office (RO).

In February 2014, the Board granted the Appellant's claim.  In August 2014, the Board granted reconsideration of the issue on appeal on its own motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2014, the Appellant submitted a statement noting that even if NCA had discovered that the Veteran was buried in Oklahoma, he believes that the stone is in disrepair.  The Appellant claims entitlement to a replacement stone or flat marker for the Veteran and his wife.  This is an issue separate from the one currently on appeal and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board is referring an issue of entitlement to a replacement headstone or marker to the AOJ for initial review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the issue on appeal is on reconsideration before the Board.  After the Board's August 2014 grant of reconsideration, the Appellant submitted a statement that the Board should "[e]ither grant the markers or notify me [and] DAV of a new Nashville, TN hearing for due process."

Pursuant 38 C.F.R. § 20.1003, a hearing will be granted if an Appellant requests a hearing before the Board after a motion for reconsideration has been allowed.  Thus, a hearing should be scheduled at the Nashville RO.  Because the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.  38 C.F.R. § 19.75 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing.  Notify the Appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



